Case 2:17-cv-12179-SDW-LDW Document 79 Filed 05/28/19 Page 1 of 1 PagelD: 468
Case 2:17-cv-12179-SDW-LDW Document 78 Filed 05/28/19 Page 1 of 2 PagelD: 466

LAW OFFICES OF
ROBERT D. ARENSTEIN

691 Cedar Lane, Teaneck, New Jersey 07666
(201) 836-9648
Fax: (212) 370-5822
ROBERT D. ARENSTEIN NEW YORK OFFICE
MEMBER OF N.Y, NJ, FLA., AND D.C. BARS 295 Madison Ave, 16th Fl
New York, New York 10017
(212) 679-3999

May 28, 2019

Honorable Susan D. Wigenton
Martin Luther King Bldg and US Courthouse
50 Walnut St
Newark, NJ 07101
Re: Gerval vs Gonzalez Docket #: 17-cv-12179
Dear Judge Wigenton:
Lam asking the Court if June 19", 2019 is good for the court for Hearing which was

originally scheduled for May 7, 2019. It is fine for all Counsel involved..
Thank you for your consideration,

Robert D. Arenstein, Esq.

Respectfully submitted,

Rabk

Robert D. Arenstein
